FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARICELA DUARTE-GUTIERREZ,                        No. 11-72725

               Petitioner,                        Agency No. A072-713-202

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Maricela Duarte-Gutierrez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Arrieta v. INS,

117 F.3d 429, 430 (9th Cir. 1997) (per curiam), and we grant the petition for

review and remand.

      The agency abused its discretion in denying Duarte-Gutierrez’s motion to

reopen on the ground that he failed to establish lack of notice. The record contains

a returned certified mail receipt with the United States Postal Service notation

“NSN RB1” and the BIA erred in failing to take administrative notice of the fact

that “NSN” stands for “no such number.” 8 C.F.R. §1003.1(d)(3)(iv)(the BIA may

take administrative notice of commonly known facts). Accordingly, we grant the

petition and remand for further proceedings. INS v. Ventura, 537 U.S. 12, 16-17

(2002) (per curiam).

      In light of our disposition, we need not reach Duarte-Gutierrez’s remaining

contentions.

      We deny the government’s motion to strike.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     11-72725